EXHIBIT 10.2
TIME WARNER
EXCESS BENEFIT PENSION PLAN
(As Amended Through July 28, 2010)
ARTICLE I
ESTABLISHMENT OF THE PLAN
                    1.1.       Establishment of Plan. The Plan was established
by Time Incorporated, a predecessor of Time Warner Inc., the plan sponsor (the
“Company”), as the Excess Benefit Pension Plan of Time Incorporated and
Subsidiary Companies (the “Plan”) for certain Employees, effective as of January
1, 1976. The Plan was renamed the Time Warner Excess Benefit Pension Plan,
effective April 2, 1991. Effective as of January 11, 2001, the Plan was renamed
the Time Warner Excess Benefit Pension Plan-AOLTW. Effective January 1, 2004,
the name of the Plan was changed back to the Time Warner Excess Benefit Pension
Plan.
                    The Plan has been amended and restated from time to time,
and is now further amended and restated effective as of May 1, 2008. The
provisions of the Plan as currently amended and restated are applicable only to
amounts payable with respect to Separations From Service occurring on or after
May 1, 2008. Participants who are entitled to receive benefits under the Plan
with respect to Separations From Service occurring prior to May 1, 2008 shall
receive (or continue to receive, as applicable) their benefits pursuant to the
terms of the Plan as in effect on October 3, 2004, in a manner consistent with
the procedures implemented by the Company for purposes of such distributions
since January 1, 2005, that are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
                    1.2.       Purpose of Plan. The purpose of the Plan is to
provide Participants with benefits in excess of those benefits which may be
provided under an Employing Company’s tax-qualified defined benefit pension
plan, due to limitations on benefits imposed by Section 415 of the Code.
          In addition, the Plan provides Participants with certain benefits
based on a compensation level which is not limited by the compensation amount
set forth in Section 401(a)(17) of the Code as such section was amended,
effective January 1, 1994, by the Omnibus Budget Reconciliation Act of 1993.
                    1.3.       Applicability of Plan. The provisions of the Plan
are applicable only to Employees of Employing Companies employed on or after the
date the Plan is effective for such Employing Companies.
          The Plan is intended to be an “excess benefit plan” within the meaning
of Section 3(36) of the Employee Retirement Income Security Act of 1974
(“ERISA”) and an unfunded, non-qualified deferred compensation plan for a select
group of management or highly compensated employees under Section 201(2) of
ERISA. The Plan is also intended to comply with certain requirements of section
114 of chapter 4, Title 4 U.S.C.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
                    2.1.       Definitions. Whenever used in the Plan, the
following terms shall have the respective meanings set forth below unless
otherwise expressly provided, and when the defined meaning is intended, the term
is capitalized.
                    2.2.       “Affiliate” means an Employing Company and any
entity affiliated with the Employing Company within the meaning of Code
Section 414(b), with respect to controlled groups of corporations, Section
414(c) with respect to trades or businesses under common control with the
Employing Company, and Section 414(m) with respect to affiliated service groups,
and any other entity required to be aggregated with an Employing Company
pursuant to regulations under Section 414(o) of the Code.
                    2.3.       “Assistant Benefits Officer” means the Assistant
Benefits Officer as provided for herein.
                    2.4.        “Beneficiary” means (i) with respect to
Participants who have not yet terminated employment with an Employing Company or
begun receiving benefits under the Employing Company’s Pension Plan, the person
who would be entitled to receive pre-retirement joint and survivor death
benefits under the Employing Company’s Pension Plan, and (ii) with respect to
Participants who have already terminated employment with an Employing Company,
the person or persons designated by a Participant, by notice to the Benefits
Officer, to receive any benefits payable under the Plan after his or her death,
which designation has not been revoked by notice to the Benefits Officer at the
date of the Participant’s death. Such notice shall be in a form as required by
the Benefits Officer or acceptable to it, which is properly completed and
delivered to the Benefits Officer, or such officer’s designee. Notice to the
Benefits Officer shall be deemed to have given when it is actually received by
any such individual.
                    2.5.       “Benefits Officer” means the Benefits Officer as
provided for in Section 6.2 herein.
                    2.6.       “Code” means the Internal Revenue Code of 1986,
as amended.
                    2.7.       “Committee” means the committee appointed by the
Company as provided in Section 6.1 herein.
                    2.8.       “Company” means Time Warner Inc. or any successor
thereto.
                    2.9.       “Compensation Limit” means the compensation limit
of Section 401(a)(17) of the Code, as adjusted under Section 401(a)(17)(B) of
the Code for increases in the cost of living.
                    2.10.       “Employee” means “Employee” as defined in the
applicable Pension Plan.

2



--------------------------------------------------------------------------------



 



                    2.11.        “Employing Company” means the Company and each
Affiliate which has been authorized by the Benefits Officer to participate in
the Plan and has adopted the Plan.
                    2.12.       “Participant” means each Employee who meets the
eligibility requirement of Section 3.1.
                    2.13.       “Pension Plan” means a qualified defined benefit
pension plan in which any Employing Company participates and which has been so
designated by the Benefits Officer.
                    2.14.       “Plan” means this plan, the Time Warner Excess
Benefit Pension Plan as set forth herein and as it may be amended from time to
time.
                    2.15.       “Separation From Service” means termination of
employment with the Company or an Affiliate that also constitutes a “separation
from service” under Section 409A(a)(2)(A)(i) of the Code; provided, however,
that for purposes for determining the controlled group of entities comprising
the Participant’s employer under Treas. Reg. Section 1.409A-1(h)(3), the
determination shall be made pursuant to the test for controlled groups under
Sections 414(b) and (c) of the Code, using a common control ownership threshold
of “at least 80%” ownership, rather than “at least 50%” ownership.
                    2.16.       “Severance Period” means the period of time
following a Separation From Service during which a Participant is entitled to
receive both salary continuation payments and continued participation under an
Affiliate’s health benefit plans pursuant to an employment contract between an
Affiliate and the Participant, or in a severance plan or other arrangement
maintained by an Affiliate. For the avoidance of doubt, unless otherwise
determined by the Benefits Officer, the Severance Period shall not include any
time period following the date on which a Participant commences employment with
a subsequent employer that is not an Affiliate, regardless of whether the
Participant continues to receive salary continuation payments from the Affiliate
after such date.
ARTICLE III
ELIGIBILITY
                    3.1.       Eligibility. An Employee of an Employing Company
who is a participant in a Pension Plan shall become a Participant in the Plan
if, with respect to any calendar year, the amount of pension benefits otherwise
payable to such Employee or former Employee under a Pension Plan is restricted
as a result of the limitations of Sections 401(a)(17) or 415 of the Code or any
successor provisions thereto.
ARTICLE IV
BENEFITS
                    4.1.       (a) Amount of Benefit. The benefit payable under
the Plan to a Participant or his Beneficiary who is entitled to receive payments
under the Pension Plan shall be equal to:

3



--------------------------------------------------------------------------------



 



                    (1)       The amount, if any, by which the annual benefit
(determined without regard to any actuarial increase to which such Participant
or Beneficiary would be entitled on account of retirement after attainment of
age 65) which would be payable to, or with respect to, such Participant or
Beneficiary under the Pension Plan if the provisions set forth in the Pension
Plan to comply with the limitations of Section 415 of the Code were not
applicable, exceeds
                    (2)       The amount of benefit actually payable (or, with
respect to a Participant who is receiving minimum distributions under the
Pension Plan required under Section 401(a)(9) of the Code, the amount of benefit
payable without regard to any adjustment for offsets allowed under the minimum
distributions rules of Section 401(a)(9) of the Code) to, or with respect to,
such Participant or Beneficiary under the Pension Plan.
                    (b) In determining the annual benefit under the Pension Plan
for purposes of Section 4.1(a) of the Plan: (i) compensation in excess of the
Compensation Limit shall be counted, up to a maximum compensation of $250,000
for 1994; (ii) for calendar years after 1994, such $250,000 maximum compensation
shall be increased by 5% annually for each year, but shall in no event exceed
$350,000; and (iii) regular annual bonuses deferred under the Time Warner
Deferred Compensation Plan or pursuant to an individual employment agreement
with Time Warner Inc. shall be included to the extent such bonuses would have
been included in compensation under the Pension Plan, were it not for the
Compensation Limit applicable to the Pension Plan and the fact that such bonuses
were deferred, but assuming that the maximum compensation in effect for the
Pension Plan had been as specified in (b)(i) and (ii).
                    (c) In addition, in determining the annual benefit under the
Pension Plan for purposes of Section 4.1(a) of the Plan, any Regular Death
Benefits provided under a Pension Plan shall be disregarded.
                    4.2.       Eligibility, Participation and Vesting. As to any
Employee, the rules regarding eligibility, participation and vesting of the
Pension Plan of the Employing Company with respect to which the benefit
hereunder is applicable shall also apply to this Plan. The Benefits Officer may
make such modifications to such rules with respect to the Plan as it considers
necessary or desirable.
ARTICLE V
PAYMENT OF BENEFITS
                    5.1.       Payment of Benefits. In the event of the
Participant’s Separation From Service, the Participant’s benefit shall be
distributed as follows:
                    (a) On or prior to September 15, 2008 (or such later date as
may be permitted by the Benefits Officer, to the extent permissible under
Section 409A of the Code), each Participant who has not had a Separation From
Service prior to May 1, 2008 shall be permitted (to the extent permissible under
Section 409A of the Code, as reasonably determined by the Benefits Officer) to
designate, in an election form to be provided by the Company, whether his or her
benefits under this Plan shall be distributed to such Participant or Beneficiary
either in (i) a single lump sum or (ii) 120 equal monthly installments, in
either case, in an amount or amounts actuarially

4



--------------------------------------------------------------------------------



 



equivalent to the amounts payable under Section 4.1 hereof, based on such
actuarial tables and interest rates as may be adopted from time to time under
the Pension Plan for the purpose of computing such equivalencies; provided,
however, that any Employee who becomes a Participant on or after January 1, 2008
shall make the designation described in the preceding sentence by January 30 of
the calendar year following the calendar year in which such Employee becomes a
Participant, or by such earlier date as the Benefits Officer may, in such
officer’s sole and absolute discretion, prescribe, in a manner consistent with
Treas. Reg. Section 1.409A-2(a)(7)(iii). In the event no designation as to the
method of payment is made in a manner that complies with (i) Section 409A of the
Code and (ii) the rules set forth from time to time by the Committee or the
Benefits Officer, payment shall be made in a lump sum.
                    (b) Except as otherwise required to comply with Section 409A
of the Code, the payment(s) described under Section 5.1(a) above shall be made
or commence on the first day of the month following a period of six full
calendar months following the date of the Participant’s Separation From Service
(or within 30 days thereafter), and any subsequent annual installment payments
shall be paid on the anniversaries of the date of such first payment (or within
30 days thereafter).
                    (c) Notwithstanding the forgoing, the Benefits Officer may,
in such officer’s sole and absolute discretion, permit Participants to change
their elections under the Plan; provided that such election changes comply with
Section 409A of the Code or the transitional relief rules promulgated by the
Treasury Department thereunder.
                    5.2.       No Suspended Benefits. In the event a Participant
who is receiving payments pursuant to Section 5.1 returns to employment with an
Employing Company in whose employ he accrued such benefits or an entity
affiliated within the meaning of Sections 414(b), (c), (m) or (o) of the Code
with such Employing Company, payments under the Plan shall not be suspended
under the suspension of benefits provisions of the Pension Plan, and payment of
benefits shall continue in accordance with the election provided for in
Section 5.1(a).
                    5.3.       Payment on Account of Death. If the Participant
dies with an accrued benefit under the Plan after the date of the Participant’s
Separation From Service, 100% of the payments described under Section 4.1 shall
be made to his or her Beneficiary. If a Participant dies on or prior to the date
of his or her Separation From Service, then (in lieu of any amounts otherwise
payable under Section 4.1) the Participant’s Beneficiary shall receive a benefit
in the form of a single lump sum equal to 60% (100% with respect to a
Participant who dies on or after July 1, 2010) of the lump sum payment that the
Participant would have been entitled to receive under Section 5.1 if the
Participant had a Separation From Service (other than due to death) on the date
of the Participant’s death; provided, however, that if the Participant is
married on the date of the Participant’s death, then such death benefit shall be
no less than the actuarial equivalent of a 50 percent joint and survivor annuity
payable to the Beneficiary immediately and payable in accordance with
Section 5.1.
                    5.4       Payment Relating to Severance Period. In the event
the Participant is entitled to receive severance benefits during a Severance
Period, the Participant will be entitled to receive a payment under this Plan on
third anniversary of the Participant’s Separation From Service in an amount
equal to the excess, if any, of (i) the actuarial equivalent of the benefits

5



--------------------------------------------------------------------------------



 



determined under Section 4.1 as of the date of the Participant’s Separation From
Service, but including the additional vesting service, if any, that the
Participant would have earned had the Participant remained employed by an
Affiliate during the Severance Period, over (ii) the actuarial equivalent of the
benefits that were paid or payable to the Participant pursuant to 4.1 as of the
date of the Participant’s Separation From Service without the inclusion of such
additional vesting service.
ARTICLE VI
ADMINISTRATION AND FIDUCIARY DUTIES
                    6.1.       The Committee. The Plan shall be administered by
the Administrative Committee of the Time Warner Pension Plan as set forth in
Article XI of such Pension Plan. No member of the Committee shall receive any
compensation for his or her services as such. Participants may be members of the
Committee but may not participate in any decision affecting their own account in
any case where the Committee may take discretionary action under Article V.
          A majority of the members of the Committee shall constitute a quorum
for the transaction of business. All resolutions or other action taken by the
Committee shall be by a vote of a majority of its members present at any meeting
or, without a meeting, by instrument in writing signed by all its members.
Members of the Committee may participate in a meeting of such Committee by means
of a conference telephone or similar communications equipment that enables all
persons participating in the meeting to hear each other, and such participation
in a meeting shall constitute presence in person at the meeting.
          The Committee shall be the administrator of the Plan within the
meaning of Section 3(16)(A) of ERISA and shall have all powers necessary to
administer the Plan except to the extent that any such powers are vested in any
other fiduciary by the Plan or by the Committee. The Committee may from time to
time establish rules for the administration of the Plan. It shall have exclusive
authority and sole and absolute discretion to interpret the Plan, to determine
eligibility for benefits and the amount of benefit payments and to make any
factual determinations, resolve factual disputes and decide all matters arising
in connection with the interpretation, administration and operation of the Plan
or with the determination of eligibility for benefits or the amount of benefit
payments. All its rules, interpretations and decisions shall be applied in a
uniform manner to all employees similarly situated and shall be conclusive and
binding on the Employing Companies and on Participants and their beneficiaries
to the extent permitted by law.
          The Committee may delegate any of its powers or duties to others as it
shall determine and may retain counsel, agents and such clerical and accounting,
actuarial or other services as it may require in carrying out the provisions of
the Plan.
          The Committee may rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person who is employed or engaged for any purpose
in connection with the administration of the Plan.

6



--------------------------------------------------------------------------------



 



          Neither the Committee nor a member of the board of directors of the
Company or the board of directors (or governing body) of an Affiliate as such
terms are defined in the Pension Plan and no officer or employee of the Company
or any Affiliate shall be liable for any act or action hereunder, whether of
omission or commission, by any other member or employee or by any agent to whom
duties in connection with the administration of the Plan have been delegated or
for anything done or omitted to be done in connection with the Plan.
          The Committee shall keep a record of all its proceedings and of all
payments directed by it to be made to Participants or payments made by it for
expenses or otherwise.
                    6.2       The Benefits Officer; Appointment. The Benefits
Officer shall be appointed by the Chief Executive Officer of the Company and may
be removed by the Chief Executive Officer of the Company at any time. The
Benefits Officer may not serve concurrently on the Committee. The Benefits
Officer may resign at any time by giving notice to the Chief Executive Officer
of the Company. Any such resignation shall take effect at the date of receipt of
such notice or at any later date specified therein; and, unless otherwise
specified therein, the acceptance of such resignation shall not be necessary to
make it effective. A Participant may be appointed as the Benefits Officer. The
Benefits Officer shall not receive compensation for his services as such.
                    6.3       Delegation of Duties. The Benefits Officer may
authorize others to execute or deliver any instrument or to make any payment in
his or her behalf and may delegate any of his or her powers or duties to others
as he or she shall determine, including the delegation of such powers and duties
to an Assistant Benefits Officer who shall be appointed by the Benefits Officer.
In the event of such delegation, the Assistant Benefits Officer shall for all
purposes of the Plan be considered the Benefits Officer and all references to
the Benefits Officer shall be deemed to be references to such Assistant Benefits
Officer when acting in such capacity. The Benefits Officer and the Assistant
Benefits Officer may retain such counsel, agents and clerical, medical,
accounting and actuarial services as they may require in carrying out their
functions.
                    6.4       Benefits Officer; Settlor and Ministerial
Functions. The Benefits Officer shall have the duty to execute settlor and
ministerial functions on behalf of the Company, including, without limitation,
amending and modifying the terms of the Plan and performing ministerial
functions with respect to the Plan, except to the extent specifically limited by
resolution of the Board or by the terms herein. The Benefits Officer shall have
solely ministerial and settlor functions, and shall have no fiduciary authority,
obligations or status with respect to the Plan. The Company has named the
Benefits Officer for administrative efficiency; the Benefits Officer acts as the
Company and not individually or independently. Prior to March 15, 2000, the
Administrative Committee has the functions delegated to the Benefits Officer.
                    6.5       Indemnification. The Company shall, to the fullest
extent permitted by law, indemnify each director, officer or employee of the
Company or any Affiliate (including the heirs, executors, administrators and
other personal representatives of such person) and each member of the Committee
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement, actually and reasonably incurred by such person in connection
with any threatened, pending or actual suit, action or proceeding (whether
civil, criminal,

7



--------------------------------------------------------------------------------



 



administrative or investigative in nature or otherwise) in which such person may
be involved by reason of the fact that he or she is or was serving any employee
benefit plans of the Company or any Affiliate in any capacity at the request of
such company.
                    6.6       Expenses of Administration. Any expense incurred
by the Company, the Committee or the Benefits Officer relative to the
administration of the Plan shall be paid by the Employing Companies in such
proportions as the Company may direct.
                    6.7       Allocation of Benefit Payment Expenses. The
expense incurred with respect to the benefit payable to a Participant pursuant
to Section 4.1 shall be allocated to the Employing Company which employs or
employed such Participant for the period with respect to which the benefit is
attributable.
ARTICLE VII
CLAIMS PROCEDURE
                    7.1.       Participant or Beneficiary Request for Claim. Any
request for a benefit payable under the Plan shall be made in writing by a
Participant or Beneficiary (or an authorized representative of any of them), as
the case may be, and shall be delivered to any member of the Committee. Such
written request shall be deemed filed upon receipt thereof by the Committee.
Such request shall be made within the time prescribed in the Plan for claiming a
particular benefit or, if no time is so prescribed, within a reasonable time
before payment of the benefit is to commence. Effective as of January 1, 2001,
such request must be made within the earlier of (a) one year after payment of
the benefit has commenced, or (b) one year after the claimant first knew or
should have known that he had a claim for benefits under the Plan.
                    7.2.       Insufficiency of Information. In the event a
request for benefits contains insufficient information, the Committee shall,
within a reasonable period after receipt of such request, send a written
notification to the claimant setting forth a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material is necessary. The claimant’s request shall be
deemed filed with the Committee on the date the Committee receives in writing
such additional information.
                    7.3.       Request Notification. The Committee shall make a
determination with respect to a request for benefits within ninety (90) days
after such request is filed (or within such extended period prescribed below).
The Committee shall notify the claimant whether his claim has been granted or
whether it has been denied in whole or in part. Such notification shall be in
writing and shall be delivered, by mail or otherwise, to the claimant within the
time period described above. If the claim is denied in whole or in part, the
written notification shall set forth, in a manner calculated to be understood by
the claimant:

  (1)  
The specific reason or reasons for the denial;
    (2)  
Specific reference to pertinent provisions of the Plan on which the denial is
based; and
    (3)  
An explanation of the Plan’s claim review procedure.

8



--------------------------------------------------------------------------------



 



Failure by the Committee to give notification pursuant to this Section within
the time prescribed shall be deemed a denial of the request for the purpose of
proceeding to the review stage.
                    7.4.       Extensions. If special circumstances require an
extension of time for processing the claim, the Committee shall furnish the
claimant with written notice of such extension. Such notice shall be furnished
prior to the termination of the initial ninety (90)-day period and shall set
forth the special circumstances requiring the extension and the date by which
the Committee expects to render its decision. In no event shall such extension
exceed a period of ninety (90) days from the end of such initial ninety (90)-day
period.
                    7.5.       Claim Review. A claimant whose request for
benefits has been denied in whole or in part, or his duly authorized
representative, may, within sixty (60) days after written notification of such
denial, file with a reviewer appointed for such purpose by the Committee (or, if
none has been appointed, with the Committee itself, with a copy to the
Committee, a written request for a review of his claim. Such written request
shall be deemed filed upon receipt of same by the reviewer.
                    7.6.       Time Limitation on Review. A claimant who timely
files a request for review of his claim for benefits, or his duly authorized
representative, may review pertinent documents (upon reasonable notice to the
reviewer) and may submit the issues and his comments to the reviewer in writing.
The reviewer shall, within sixty (60) days after receipt of the written request
for review (or within such extended period prescribed below), communicate its
decision in writing to the claimant and/or his duly authorized representative
setting forth, in a manner calculated to be understood by the claimant, the
specific reasons for its decision and the pertinent provisions of the Plan on
which the decision is based. If the decision is not communicated within the time
prescribed, the claim shall be deemed denied on review.
                    7.7.       Special Circumstances. If special circumstances
require an extension of time beyond the sixty (60)-day period described above
for the reviewer to render his decision, the reviewer shall furnish the claimant
with written notice of the extension required. Such notice shall be furnished
prior to the termination of the initial sixty (60)-day period and shall set
forth the special circumstances requiring the extension period. In no event
shall such extension exceed a period of sixty (60) days from the end of such
initial sixty (60)-day period.
ARTICLE VIII
AMENDMENT AND TERMINATION
                    8.1.       Amendments. The Company (for the Company and the
other Employing Companies) may at any time amend the Plan by action of its board
of directors. In addition, any amendment of the Plan which shall not result in
significant cost to an Employing Company or have a material effect on the
benefits provided hereunder may be made by the Benefits Officer (for all
Employing Companies).
                    8.2.       Termination or Suspension. The continuance of the
Plan is not assumed as a contractual obligation of the Company or any other
Employing Company. The Company reserves the right (for itself and the other
Employing Companies) by action of its board of

9



--------------------------------------------------------------------------------



 



directors, to terminate or suspend the Plan, or to terminate or suspend the Plan
with respect to itself or an Employing Company to the extent such termination is
permitted under Section 409A of the Code. Any Employing Company may terminate or
suspend the Plan with respect to itself by executing and delivering to the
Company or the Benefits Officer such documents as the Company or Benefits
Officer shall deem necessary or desirable.
                    8.3.       Participants’ Rights to Payment. No termination
of the Plan or amendment thereto shall deprive a Participant or Beneficiary of
the right to an aggregate benefit from the Plan and the Pension Plan which is
being paid in accordance with the terms of the Plan and the Pension Plan as of
the date of such termination or amendment or any aggregate amount which would
have been payable to such Participant or Beneficiary under the Plan and the
Pension Plan if immediately prior to the adoption of such amendment or
termination the person had terminated employment and was entitled to receive
benefits under the Pension Plan; provided, however, that in the event of
termination of the Plan, or termination of the Plan with respect to the Company
or one or more other Employing Companies, the Benefits Officer accelerate the
payment on a uniform basis for all Participants or, in the case of termination
of the Plan with respect to one or more Employing Companies, for all
Participants of the Company or such other Employing Companies only.
ARTICLE IX
PARTICIPATING COMPANIES
                    9.1.       Adoption by Other Entities. Upon the approval of
the Company or the Benefits Officer, the Plan may be adopted by any Affiliate by
executing and delivering to the Company or the Benefits Officer such documents
as the Company or Benefits Officer shall deem necessary or desirable. The
provisions of the Plan shall be fully applicable to such entity except as may
otherwise be agreed to by such adopting company and the Company or Benefits
Officer.
ARTICLE X
GENERAL PROVISIONS
                    10.1.       Participants’ and Beneficiaries’ Rights
Unsecured. The right of any Participant or Beneficiary to receive future
payments under the provisions of the Plan shall be an unsecured claim against
the general assets only of that Employing Company which employed the Participant
for the period with respect to which such payments are attributable. The Company
and any other Employing Company or former Employing Company shall not guarantee
or be liable for payment of benefits to the employees of any other Employing
Company or former Employing Company under the Plan.
                    10.2.       Non-Assignability. The right of any person to
receive any benefit payable under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, lien
or charge, and any such benefit shall not, except to such extent as may be
required by law, in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person who shall be entitled to such
benefits, nor shall it be subject to attachment or legal process for or against
such person.

10



--------------------------------------------------------------------------------



 



                    10.3.       Affiliate Ceasing to be Such. (a) In the event
that a corporation or other entity ceases at any time to meet the definition of
an Affiliate, such entity shall cease as of such time to be an Employing
Company, if it had been such, and those of its Employees who would have been
eligible under the Plan shall cease to be eligible, in each case, to the extent
that the event causing such entity to no longer be an Affiliate constitutes a
change in ownership or effective control of such entity within the meaning of
Section 409A(a)(2)(A)(v) of the Code.
                    (b) Payments to Participants employed by any entity which
ceases to be an Affiliate under the circumstances described under
Section 10.3(a) shall be made pursuant to Article V as if the Participant had a
Separation From Service.
                    10.4.       No Rights Against the Company. The establishment
of the Plan, any amendment or other modification thereof, or any payments
hereunder, shall not be construed as giving to any Employee, Participant or
Beneficiary any legal or equitable rights against the Company or any other
Employing Company or former Employing Company, its shareholders, directors,
officers or other employees, except as may be contemplated by or under the Plan
including, without limitation, the right of any Participant or Beneficiary to be
paid as provided under the Plan. Participation in the Plan does not give rise to
any actual or implied contract of employment. A Participant or Beneficiary may
be terminated at any time for any reason in accordance with the procedures of
the Employing Company.
                    10.5.       Withholding. Each Employing Company or former
Employing Company or paying agent shall withhold any federal, state and local
income or employment tax (including F.I.C.A. obligations for both social
security and Medicare) which by any present or future law it is, or may be,
required to withhold with respect to any payment pursuant to the Plan, with
respect to any of its former or present Employees. The Benefits Officer shall
provide or direct the provision of information necessary or appropriate to
enable each such company to so withhold.
                    10.6.       No Guarantee of Tax Consequences. The Benefits
Officer, the Committee, the Company and any Employing Company or former
Employing Company do not make any commitment or guarantee that any amounts
accrued for the benefit of a Participant or Beneficiary will be excludible from
the gross income of the Participant or Beneficiary the year accrued or paid for
federal, state or local income or employment tax purposes, or that any other
federal, state or local tax treatment will apply to or be available to any
Participant or Beneficiary. It shall be the obligation of each Participant or
Beneficiary to determine whether any accrual under the Plan is excludible from
his or her gross income for federal, state and local income or employment tax
purposes, and to take appropriate action if he or she has reason to believe that
any such accrual is not so excludible.
                    10.7.       Severability. If a provision of the Plan shall
be held illegal or invalid, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included in the Plan.
                    10.8.       Governing Law. The provisions of the Plan shall
be governed by and construed in accordance with the laws of the State of New
York, to the extent not preempted by the laws of the United States.

11



--------------------------------------------------------------------------------



 



                    10.9.       Compliance with Section 409A of the Code. This
Plan is intended to comply with Section 409A of the Code and will be interpreted
in a manner intended to comply with Section 409A of the Code. In furtherance
thereof, no payments may be accelerated under the Plan other than to the extent
permitted under Section 409A of the Code. To the extent that any provision of
the Plan violates Section 409A of the Code such that amounts would be taxable to
a Participant prior to payment or would otherwise subject a Participant to a
penalty tax under Section 409A, such provision shall be automatically reformed
or stricken to preserve the intent hereof. Notwithstanding anything herein to
the contrary, (i) if at the time of a Participant’s Separation From Service the
Participant is a “specified employee” as defined in Section 409A of the Code
(and any related regulations or other pronouncements thereunder) and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such Separation From Service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company shall defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Participant) until the date that is six
months following the Participant’s Separation From Service (or the earliest date
as is permitted under Section 409A of the Code) and (ii) if any other payments
due to a Participant hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment compliant under
Section 409A of the Code, or otherwise such payment shall be restructured, to
the extent possible, in a manner, determined by the Benefits Officer or the
Committee, that does not cause such an accelerated or additional tax. The
Benefits Officer and the Committee shall implement the provisions of this
Section 10.9 in good faith; provided that none of the Company, the Benefits
Officer, the Committee nor any of the Company’s or its subsidiaries’ employees
or representatives shall have any liability to Participants with respect to this
Section 10.9.

12